Case 1:20-cv-03073-CBA-SJB Document 15 Filed 08/07/20 Page 1 of 3 PageID #: 70




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------
 JOSEPH SAFDIEH,
                                                                         REPLY TO
                                          Plaintiff,                     COUNTERCLAIMS

                 - against -                                             Case No.: 20-CV-3073
                                                                         (CBA) (SJB)
 CITIBANK, N.A. and HSBC BANK USA, N.A.,

                                          Defendants.
 -----------------------------------------------------------


        Plaintiff, JOSEPH SAFDIEH (hereinafter “Plaintiff”), by and through his attorneys,

LAW OFFICE OF SAMUEL KATZ, PLLC, as and for his Reply with affirmative defenses to

Counterclaims asserted by Defendant CITIBANK, N.A. in its Verified Answer With

Counterclaims (hereinafter “the Answer”), alleges and states as follows:


                                     FIRST COUNTERCLAIM

        1.      Plaintiff lacks knowledge or information sufficient to deny or admit the

allegations set forth in paragraph “29” of the Answer and therefore neither admits nor denies the

allegations set forth in paragraph “29” of the Answer.

        2.      Plaintiff admits the allegations set forth in paragraph “30” of the Answer.

        3.      Plaintiff admits the allegations set forth in paragraph “31” of the Answer.

        4.      Plaintiff lacks knowledge or information sufficient to deny or admit the

allegations set forth in paragraph “32” of the Answer and therefore neither admits nor denies the

allegations set forth in paragraph “32” of the Answer.

        5.      Plaintiff denies the allegations set forth in paragraph “33” of the Answer except

admits that he withdrew $125,864.85 from the Safdieh Account.
Case 1:20-cv-03073-CBA-SJB Document 15 Filed 08/07/20 Page 2 of 3 PageID #: 71




       6.        Plaintiff lacks knowledge or information sufficient to deny or admit the

allegations set forth in paragraph “34” of the Answer and therefore neither admits nor denies the

allegations set forth in paragraph “34” of the Answer.

       7.        Plaintiff denies the allegations set forth in paragraph “35” of the Answer.

       8.        Plaintiff denies the allegations set forth in paragraph “36” of the Answer.

       9.        Plaintiff denies the allegations set forth in paragraph “37” of the Answer.

                                   SECOND COUNTERCLAIM

       10.       Plaintiff repeats and realleges each and every response set forth in paragraphs “1”

thorough “9” above with the same force and effect as if herein set forth at length.

       11.       Plaintiff denies the allegations set forth in paragraph “39” of the Answer.

                                    THIRD COUNTERCLAIM

       12.       Plaintiff repeats and realleges each and every response set forth in paragraphs “1”

thorough “11” above with the same force and effect as if herein set forth at length.

       13.       The allegations set forth in paragraph “41” of the Answer do not state any

allegations against Plaintiff and, therefore, does not require a response from Plaintiff. To the

extent Plaintiff’s response is required, Plaintiff denies the allegations set forth in paragraph “41”

of the Answer.

       14.       Plaintiff denies the allegations set forth in paragraph “42” of the Answer.

       15.       Plaintiff denies the allegations set forth in paragraph “43” of the Answer.

       16.       Plaintiff denies the allegations set forth in paragraph “44” of the Answer.

              AS AND FOR PLAINTIFF’S FIRST AFFIRMATIVE DEFENSE

       17.       The Counterclaims fail to state a cause of action upon which relief may be

granted. Accordingly, the Counterclaims should be dismissed.
Case 1:20-cv-03073-CBA-SJB Document 15 Filed 08/07/20 Page 3 of 3 PageID #: 72




               AS AND FOR PLAINTIFF’S SECOND AFFIRMATIVE DEFENSE

         18.     The Counterclaims are barred by the statute of limitations.

               AS AND FOR PLAINTIFF’S THIRD AFFIRMATIVE DEFENSE

         19.     The Defendant failed to mitigate its alleged damages.

               AS AND FOR PLAINTIFF’S FOURTH AFFIRMATIVE DEFENSE

         20.     The Counterclaims are barred in whole or in part by the doctrines of estoppel,

laches and waiver.

                AS AND FOR PLAINTIFF’S FIFTH AFFIRMATIVE DEFENSE

         21.     The Counterclaims are barred in whole or in part by the doctrine of unclean

hands.

               AS AND FOR PLAINTIFF’S SIXTH AFFIRMATIVE DEFENSE

         22.    Any damages sustained by the Defendant is the result of their own conduct.



         WHEREFORE, Plaintiff demands judgment against the Defendant dismissing the

counterclaims, and for such other and further relief as it deems just and proper.


Dated: Brooklyn, New York
       August 7, 2020                          Yours, etc.,

                                               /s/ Samuel Katz
                                               LAW OFFICE OF SAMUEL KATZ, PLLC
                                               Samuel Katz, Esq.
                                               4533 16th Avenue
                                               Brooklyn, NY 11204
                                               Tel. (347) 396-3488
                                               Fax (347) 396-9622
                                               sk@samkatzlaw.com
                                               Attorneys for Plaintiff
